      Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 1 of 14



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,

 Plaintiffs

 v.
                                                          CIVIL ACTION No.
 13385184960@163.COM,      18888236883@163.COM,            18-cv-10524 (LGS)
 ALTAY, ANGELCITYER, BAMBOO001, CAOPING,
 CONGCONG2, DANDANXIAOWU, DAYINGJIA1256,                   AMENDED
 DIAMOND       BOUTIQUE,    DIY     GEM     SHOP,         XXXXXXXXXXXX
                                                          [PROPOSED]
 DREAMSHIPS, DUMBLEDOR SHOP, EFASHIONER,                FINAL DEFAULT
 EVERY DAY THERE WILL BE A NEW SUN,                     JUDGMENT AND
 FASHIONABLE AND SPORT STORE, FASHIONDOFU,                PERMANENT
 FELLA, FHIJHCF, FULLUSSET, GIFTSHOP2017, GIVE        INJUNCTION ORDER
 YOUR DREAM, GLOBAL_DAWN, GLOBAL-SPIRIT,
 GODCUP, GREEN FASHION, GUANGDONGHUATAI,
 GUIGIUDEDIAN, HAPPYSTORE99, HUASHAOSHOT,
 HUAXIAWAIMAOSHANG,            ISHOP,     ISYISY,
 IVANICABABYSHOP, JAHURTO, JASONSTORE1,
 JL&PREFECT, JUZIEJIA, KAIXUANXIAORENJIA,
 KEEP          GOING,         KRISTINECOTTRELL,
 LANXIHUANGLONGDONG,            LIANJIAXIAODIAN,
 LOSTIU8,    MAGIC     CURRY,     MAISYSTORE001,
 MAOMAO1608@163.COM, MIKEQYQ, MOMTUTUS,
 MR.        P,        MR.ZXX,         MRY_STORE,
 NEWMERCHANTFASHION, NVC, PANDORA LOVE,
 QIQIYANYAN,      QOMXZHK,        RENDERINGYOU,
 SHENZHENYIWEIKEJIYOUXIANGONGSI,
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 2 of 14



SHENZHEN YINFA TECHNOLOGY LTD, SHOW YOU
NOW,    SHU     PANPAN     WU    SHOUSHOU,
SIERMAOYIYOUXIANGONGSI, SMALL Y CLOTHES
STORE, SMALLSMALLWORLD, THREEQIAOWAY,
TIANCONG135, TOMIK18816764436, UTOPIA1973,
UTOPIA2017,      VALUABLE,       YEHUDIEYE,
WANGJUHUA11365,     WENDY      E-COMMERCE,
WULI0014, WXXWW, XINYUDIYIYI, XYRSTOREKL,
YIWU       BLUE     SKY,      XIONGDISTORE,
XUANXUAN636187, XZH, YANGMINGXIONGDI,
YANGLIU248,      YEKAIQIANG,      YEQIRONG,
YIHUIANDYIHUI, YOUR FASHION JEWELRY,
YOUYOUSHANXI, YOYOBESS, YQUAN, YUXITAO,
YY6752SDD,                  ZHANGDONGYUE,
ZHANGXIAXIAZHANG,        ZHENPINHUI     and
ZHENZHEN-FASHION,

Defendants
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 3 of 14



                                     GLOSSARY

    Term                               Definition                            Docket Entry
                                                                               Number
Plaintiffs or   Spin Master Ltd. and Spin Master, Inc.                           N/A
“Spin Master”
Defendants      13385184960@163.com,            18888236883@163.com,             N/A
                Altay, angelcityer, bamboo001, caoping, congcong2,
                dandanxiaowu, dayingjia1256, Diamond boutique, DIY
                Gem shop, Dreamships, Dumbledor shop, Efashioner,
                Every day there will be a new sun, fashionable and sport
                store, fashiondofu, Fella, fhijhcf, Fullusset,
                giftshop2017, give your dream, global_dawn, global-
                spirit, Godcup, Green Fashion, guangdonghuatai,
                guigiudedian,         happystore99,          Huashaoshot,
                Huaxiawaimaoshang,              ISHOP,           ISYISY,
                ivanicababyshop, Jahurto, Jasonstore1, JL&prefect,
                juziEjia, kaixuanxiaorenjia, Keep going, kristinecottrell,
                Lanxihuanglongdong, lianjiaxiaodian, Lostiu8, magic
                Curry,      maisystore001,      maomao1608@163.com,
                Mikeqyq, MOMTUTUS, Mr. P, Mr.Zxx, MRY_Store,
                NewMerchantFashion, NVC, Pandora love, qiqiyanyan,
                Qomxzhk,                                    Renderingyou,
                Shenzhenyiweikejiyouxiangongsi, Shenzhen Yinfa
                Technology LTD, Show You Now, Shu panpan wu
                shoushou, siermaoyiyouxiangongsi, Small Y Clothes
                Store, smallsmallworld, Threeqiaoway, tiancong135,
                Tomik18816764436,          Utopia1973,        Utopia2017,
                Valuable, yehudieye, wangjuhua11365, wendy E-
                commerce, wuli0014, wxxww, Xinyudiyiyi, xyrstorekl,
                yiwu blue sky, xiongdistore, xuanxuan636187, XZH,
                Yangmingxiongdi, yangliu248, yekaiqiang, yeqirong,
                YiHuiandYiHui, YOUR FASHION JEWELRY,
                youyoushanxi, YOYOBESS, Yquan, Yuxitao,
                YY6752SDD, Zhangdongyue, zhangxiaxiazhang,
                Zhenpinhui and zhenzhen-fashion
Defaulting      13385184960@163.com,            18888236883@163.com,             N/A
Defendants      Altay, bamboo001, congcong2, dandanxiaowu,
                dayingjia1256, Diamond boutique, Dreamships,
                Dumbledor shop, Every day there will be a new sun,
                fashiondofu, Fella, fhijhcf, Fullusset, giftshop2017, give
                your dream, global_dawn, Godcup, Green Fashion,
                guangdonghuatai,        guigiudedian,        Huashaoshot,
                Huaxiawaimaoshang, Jahurto, Jasonstore1, juziEjia,
                kaixuanxiaorenjia, Keep going, Lostiu8, maisystore001,
                maomao1608@163.com, Mikeqyq, MOMTUTUS, Mr.

                                            i
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 4 of 14



                P, Mr.Zxx, NewMerchantFashion, qiqiyanyan,
                Qomxzhk, Renderingyou, Shenzhen Yinfa Technology
                LTD, Show You Now, Shu panpan wu shoushou,
                siermaoyiyouxiangongsi,                 smallsmallworld,
                Threeqiaoway, tiancong135, Tomik18816764436,
                Utopia1973, Utopia2017, Valuable, yehudieye,
                wangjuhua11365, wuli0014, wxxww, Xinyudiyiyi,
                xyrstorekl,     yiwu      blue     sky,    xiongdistore,
                xuanxuan636187,          XZH,         Yangmingxiongdi,
                yangliu248, yekaiqiang, yeqirong, YiHuiandYiHui,
                YOUR FASHION JEWELRY, youyoushanxi, Yquan,
                YY6752SDD, Zhangdongyue, zhangxiaxiazhang,
                Zhenpinhui and zhenzhen-fashion
Complaint       Plaintiffs’ Complaint filed on November 13, 2018               7
Application     Plaintiffs’ Ex Parte Application for: 1) a temporary         13-16
                restraining order; 2) an order restraining assets and
                Merchant Storefronts (as defined infra); 3) an order to
                show cause why a preliminary injunction should not
                issue; 4) an order authorizing bifurcated and alternative
                service and 5) an order authorizing expedited discovery
                filed on November 13, 2018
Arnaiz Dec.     Declaration of Jessica Arnaiz in Support of Plaintiffs’       14
                Application
Harrs Dec.      Declaration of Chris Harrs in Support of Plaintiffs’          15
                Application
Wolgang Dec.    Declaration of Spencer Wolgang in Support of                  16
                Plaintiffs’ Application
TRO             1) Temporary Restraining Order; 2) Order Restraining         N/A
                Assets and Merchant Storefronts, 3) Order to Show
                Cause Why a Preliminary Injunction Should Not Issue;
                4) Order Authorizing Bifurcated and Alternative
                Service and 5) Order Authorizing Expedited Discovery
                entered on November 13, 2018
PI Show Cause   November 27, 2018 hearing to show cause why a                N/A
Hearing         preliminary injunction should not issue.
PI Order        November 28, 2018 Preliminary Injunction Order                4
Wish            A San Francisco, California-based, online marketplace        N/A
                and e-commerce platform located at Wish.com, which
                is owned by ContextLogic, Inc., that allows
                manufacturers and other third-party merchants, like
                Defendants, to advertise, distribute, offer for sale, sell
                and ship their retail products, which, upon information
                and belief, primarily originate from China, directly to


                                            ii
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 5 of 14



                  consumers worldwide and specifically to consumers
                  residing in the U.S., including New York.
User Account(s)   Any and all websites and/or accounts with online           N/A
                  marketplace platforms such as Wish, as well as any and
                  all as yet undiscovered accounts with additional online
                  marketplace platforms held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all other persons in active concert
                  with any of them
Merchant          Any and all User Accounts through which Defendants,        N/A
Storefront(s)     their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in products,
                  including Counterfeit Products, which are held by or
                  associated with Defendants, their respective officers,
                  employees, agents, servants and all persons in active
                  concert or participation with any of them
Spin Master       Spin Master’s innovative children’s lifestyle products     N/A
Products          and toys under their well-known brands, including:
                  Twisty Petz, Flutterbye Fairy, Bunchems and
                  Hatchimals, as well as under their licensed properties
                  such as Paw Patrol and Air Hogs.
Twisty Petz       Over 70 types of collectible, bejeweled pets that          N/A
Products          transform into sparkly bracelets, necklaces or backpack
                  accessories with a few simple twists.
Twisty Petz       U.S. Trademark Registration No. 5,514,561 for              N/A
Mark              “TWISTY PETZ” for a variety of goods in Class 28
Twisty Petz       U.S. Copyright Reg. VA 1-305-408, covering the             N/A
Work              Twisty Petz Packaging Artwork & Collectors’ Guides
Counterfeit       Products bearing or used in connection with the Twisty     N/A
Products          Petz Mark and/or Twisty Petz Work, and/or products in
                  packaging and/or containing labels and/or hang tags
                  bearing the Twisty Petz Mark and/or Twisty Petz Work,
                  and/or bearing or used in connection with marks and/or
                  artwork that are confusingly or substantially similar to
                  the Twisty Petz Mark and/or Twisty Petz Work and/or
                  products that are identical or confusingly or
                  substantially similar to the Twisty Petz Products
Financial         Any and all banks, financial institutions, credit card     N/A
Institutions      companies and payment processing agencies, such as
                  ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
                  (“Payoneer”), PingPong Global Solutions, Inc.
                  (“PingPong”), and other companies or agencies that

                                            iii
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 6 of 14



                engage in the processing or transfer of money and/or
                real or personal property of Defendants
Defendants’     Any and all money, securities or other property or assets       N/A
Assets          of Defendants (whether said assets are located in the
                U.S. or abroad)
Defendants’     Defendants’ Assets from any and all accounts associated         N/A
Financial       with or utilized by any Defendant or any Defendant’s
Accounts        Merchant Storefront(s) and User Account(s) (whether
                said account is located in the U.S. or abroad)
Defendants’     Defendants’ Financial Accounts that were and/or are             N/A
Frozen          attached and frozen or restrained by the Financial
Accounts        Institutions pursuant to the TRO and/or PI Order, or
                which are attached and frozen or restrained pursuant to
                any future order entered by the Court in this Action
Defendants’     Defendants’ Assets from Defendants’ Financial                   N/A
Frozen Assets   Accounts that were and/or are attached and frozen or
                restrained pursuant to the TRO and/or PI Order, or
                which are attached and frozen or restrained pursuant to
                any future order entered by the Court in this Action
Third Party     Online marketplace platforms, including, without                N/A
Service         limitation, those owned and operated, directly or
Providers       indirectly, by ContextLogic, such as Wish, as well as
                any and all as yet undiscovered online marketplace
                platforms and/or entities through which Defendants,
                their respective officers, employees, agents, servants
                and all persons in active concert or participation with
                any of them manufacture, import, export, advertise,
                market, promote, distribute, offer for sale, sell and/or
                otherwise deal in Counterfeit Products which are
                hereinafter identified as a result of any order entered in
                this action, or otherwise
Plaintiffs’     Plaintiffs’ Application for an Order to Show Cause Why       Dkts. 40-42
Motion for      Default Judgment and a Permanent Injunction Should
Default         Not be Entered Against Defaulting Defendants filed on
Judgment        March 13, 2019
Chung Aff.      Affidavit by Andrew Sup Chung in Support of                    Dkt. 41
                Plaintiffs’ Motion for Default Judgment




                                            iv
       Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 7 of 14



        This matter comes before the Court by Order to Show Cause filed by Plaintiffs Spin Master

for the entry of final judgment and permanent injunction by default against Defaulting Defendants

for Defaulting Defendants’ trademark infringement, trademark counterfeiting, false designation of

origin, passing off and unfair competition, copyright infringement and related state and common

law claims arising out of Defaulting Defendants’ unauthorized use of Plaintiffs’ Twisty Petz Mark

and Twisty Petz Work, without limitation, in their manufacturing, importing, exporting,

advertising, marketing, promoting, distributing, displaying or offering for sale and/or selling

and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Andrew S. Chung

in support of Plaintiffs’ application for an Order to Show Cause Why Default Judgment and a

Permanent Injunction Should Not be Entered Against Defaulting Defendants, the Certificate of

Service of the Summons and Complaint, the Certificate of the Clerk of the Court stating that no

answer has been filed in the instant action, and upon all other pleadings and papers on file in this

Action, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiffs on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham and Copyright Acts’ prohibitions

    on willful infringement, and because Plaintiffs have sufficiently set forth the basis for the

    statutory damages award requested in their Memorandum of Law in Support of their


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 8 of 14



  Application for an Order to Show Cause Why Default Judgment and a Permanent Injunction

  Should Not be Entered Against Defaulting Defendants, the Court finds such an award to be

  reasonable and Plaintiffs are awarded statutory damages in the amount of fifty thousand dollars

  ($50,000.00) (“Defaulting Defendants’ Individual Damages Award”) against each of the

  seventy-four (74) Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

  Lanham Act for a total of $3,700,000.00 (Three Million Seven Hundred Thousand Dollars),

  plus post-judgment interest calculated pursuant to the statutory rate.


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the Twisty Petz Mark and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the Twisty

         Petz Mark and/or incorporating the Twisty Petz Work and/or artwork that is

         substantially similar to, identical to and constitute infringement of the Twisty Petz

         Work;

     B. directly or indirectly infringing in any manner any of Plaintiffs’ trademarks, copyrights

         or other rights (whether now in existence or hereafter created) including, without

         limitation, the Twisty Petz Mark or Twisty Petz Work;


                                               2
Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 9 of 14



 C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’

    trademarks, copyrights or other rights (whether now in existence or hereafter created)

    including, without limitation, the Twisty Petz Mark and Twisty Petz Work to identify

    any goods or services not authorized by Plaintiffs;

 D. using any of Plaintiffs’ trademarks, copyrights or other rights (whether now in

    existence or hereafter created) including, without limitation, the Twisty Petz Mark or

    Twisty Petz Work, or any other marks or artwork that are confusingly or substantially

    similar to the Twisty Petz Mark or Twisty Petz Work on or in connection with the

    manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

    displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

    Products;

 E. using any false designation of origin or false description, or engaging in any action

    which is likely to cause confusion, cause mistake and/or to deceive members of the

    trade and/or the public as to the affiliation, connection or association of any product

    manufactured, imported, exported, advertised, marketed, promoted, distributed,

    displayed, offered for sale or sold by Defaulting Defendants with Plaintiffs, and/or as

    to the origin, sponsorship or approval of any product manufactured, imported, exported,

    advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

    Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiffs;

 F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

    disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

    business records, documents or any other records or evidence relating to:

        i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;



                                          3
     Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 10 of 14



               ii. Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiffs any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiffs’

     trademarks, copyrights or other rights including, without limitation, the Twisty Petz Mark or

     Twisty Petz Work, or bear any marks and/or artwork that are confusingly or substantially

     similar to the Twisty Petz Mark or Twisty Petz Work pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;




                                                 4
      Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 11 of 14



        B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records, documents

            or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

            Defaulting Defendants’ Financial Accounts;

        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                 IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

     of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

     powers to issue remedies ancillary to its authority to provide final relief, and given the

     difficulties Plaintiffs would have enforcing this Order, Defaulting Defendants’ Frozen Assets

     from Defaulting Defendants’ Frozen Accounts, are, to the extent that a given Defaulting

     Defendant’s Frozen Assets equal Defaulting Defendants’ Individual Damages Award, hereby

     released and transferred to Plaintiffs as full satisfaction of Defaulting Defendants’ Individual



                                                  5
    Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 12 of 14



  Damages Award for that Defaulting Defendant, and those Defaulting Defendant’s Frozen

  Assets shall be transferred by the Financial Institutions to Plaintiffs through Plaintiffs’ counsel

  within twenty (20) business days following the service of this Order, and upon receipt by

  Plaintiffs’ counsel of such Defaulting Defendant’s Frozen Assets in full satisfaction of

  Defaulting Defendants’ Individual Damages Award, the Financial Institution(s) holding that

  Defaulting Defendant’s Frozen Assets and Defaulting Defendants’ Frozen Accounts may

  unfreeze that Defaulting Defendant’s Frozen Assets and Defaulting Defendant’s Frozen

  Accounts. To the extent that a Defaulting Defendant’s Frozen Assets are less than Defaulting

  Defendants’ Individual Damages Award, that Defaulting Defendant’s Frozen Assets are

  hereby released and transferred to Plaintiffs as partial satisfaction of Defaulting Defendants’

  Individual Damages Award for that Defaulting Defendant and those Defaulting Defendant’s

  Frozen Assets shall be transferred by the Financial Institutions to Plaintiffs through Plaintiffs’

  counsel within (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

  of the Federal Rules of Civil Procedure and this Court’s inherent equitable powers to issue

  remedies ancillary to its authority to provide final relief, and given the difficulties Plaintiffs

  would have enforcing this Order, the Court also hereby grants Plaintiffs’ request for a post-

  judgment restraining order continuing the attachment of each Defaulting Defendant’s Frozen

  Assets until Plaintiffs have recovered the full payment of Defaulting Defendants’ Individual

  Damages Award owed to them by that Defaulting Defendant under this Order, or until further

  order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with this

  Court’s inherent equitable powers to issue remedies ancillary to its authority to provide final



                                                6
 Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 13 of 14



relief, and given the difficulties Plaintiffs would have enforcing this Order, until Plaintiffs have

recovered the full payment of Defaulting Defendants’ Individual Damages Award owed to

them by any Defaulting Defendant under this Order, in the event that Plaintiffs discover new

and/or additional Defaulting Defendants’ Assets (whether said assets are located in the U.S. or

abroad) and/or Defaulting Defendants’ Financial Accounts (whether said account is located in

the U.S. or abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’

Additional Financial Accounts,” respectively), Plaintiffs shall have the ongoing authority to

serve this Order on any Financial Institutions controlling or otherwise holding such Defaulting

Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

(“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

Accounts”);

    A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

        Additional Assets and/or Financial Accounts shall immediately locate Defaulting

        Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

        Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

        Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

    B. After twenty (20) business days following the service of this Order on Financial

        Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

        Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

        and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

        Assets to Plaintiffs as partial or full satisfaction of Defaulting Defendants’ Individual

        Damages Award, unless Defaulting Defendant has filed with this Court and served




                                               7
     Case 1:18-cv-10524-LGS-KNF Document 87 Filed 06/01/20 Page 14 of 14



           upon Plaintiffs’ counsel a request that such Defaulting Defendants’ Additional Assets

           be exempted from this Order.

                                    V.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiffs’ counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
3) The Court releases the Ten Thousand U.S. Dollar ($10,000.00) security bond that Plaintiffs

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   submitted in connection with the action to counsel for Plaintiffs, Epstein Drangel, LLP, 60 East

   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   42 nd
         Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.


  So Ordered.

  Dated: June 1, 2020
         New York, New York




                                                8
